Stephens, J.
While the transferee of an “order notify” hill of lading, after paying the draft attached and obtaining possession of the bill of lading and thus acquiring the legal title to the goods mentioned therein, may maintain a suit against the carrier for any shortage in the shipment, occasioned subsequently to the transfer of title and before delivery to him, where such shortage is traced to the carrier, yet where in such a suit the bill of lading does not appear in evidence, and there is no evidence of any admission upon the part of the carrier as to the amount of goods received by it from the consignor, or other evidence tending to prove the amount of goods in the possession of the carrier and delivered to the transferee, the latter, although proving title to the goods shipped and received, fails to prove any loss or damage to the shipment accruing after he had obtained title thereto.

Judgment reversed.


Jenkins, P. J., and Smith, J., concur.